          Case 1:18-cr-10325-DJC Document 17 Filed 11/19/18 Page 1 of 1




                                                                                 Waiver of Indictment




                         UNITED STATES DISTRICT COURT
                                           FOR THE
                           DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA


V.                                                   Criminal No. 18 CR-10325-DJC


KIMBERLY KITTS



                                  WAIVER OF INDICTMENT


        I, KIMBERLY KITTS, the above-named defendant, who is accused of investment adviser
fraud in violation of 15 U.S.C. § 80(b), wire fraud in violation of 18 U.S.C. § 1343 and aggravated
identity theft in violation of 18 U.S.C. § 1028A, being advised of the nature of the charges, the
proposed information, and my rights, hereby waive in open court on November                   2018 /o6yi
prosecution by indictment and consent that the proceeding may be by information instead of by           '   *
indictment.




                                                            Kimberly Kins


                                                            Michael Mattson
                                                            Counsel for Kimberly Kitts

Before:
              Denise J. Ctasper (
              United States District Court Judge
